Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 4 and 5 directed to an invention non-elected without traverse.  Accordingly, claims 4 and 5 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Haney (US 4,347,069), Pruvot (US 4,791,841), Gregory (US 5,167,420), Mueller (US 6,286,546), Shah (US 2007/0096403) and Milicevic (US 2018/0079678).
Although Haney teaches a chuck used in a lathe having a chuck jaw, chuck block, protruding part, and axle receiving part, Haney does not teach or suggest a spring or that the bearing is provided between the recessed part and the protruding part.
Although Pruvot teaches a chuck used in a lathe having a chuck jaw, chuck block, protruding part, an axle receiving part, and a spring member, Pruvot does not teach or suggest that the bearing is provided between the recessed part and the protruding part.
Although Gregory teaches a chuck used in a lathe having a chuck jaw, chuck block, protruding part, an axle receiving part, and a spring member, Gregory does not teach or suggest that a bearing is provided between the recessed part and the protruding part.
Although Mueller teaches a chuck used in a lathe having a chuck jaw, chuck block, protruding part, and axle receiving part, Mueller does not teach or suggest a spring.
Although Shah teaches a chuck used in a lathe having a chuck jaw, chuck block, protruding part, and axle receiving part, Shah does not teach or suggest a spring.
Although Sun teaches a chuck used in a lathe having a chuck jaw, chuck block, protruding part, and axle receiving part, Sun does not teach or suggest a spring.
Although Milicevic a chuck used in a lathe having a chuck jaw, chuck block, protruding part, and axle receiving part, Milicevic does not teach or suggest a spring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741